Dismissed and Memorandum Opinion filed May 22, 2018.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00181-CV

                 IN THE INTEREST OF W.A.B., III, A CHILD



                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-04887

                 MEMORANDUM                       OPINION


      This appeal is from a judgment signed November 7, 2017. On April 5, 2018,
and again on May 8, 2018, this court ordered appellant to pay the appellate filing fee
on or before May 15, 2018, or the appeal would be dismissed. Appellant has not paid
the appellate filing fee or otherwise responded to the court’s order.

      Accordingly, the appeal is ordered dismissed.

                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Jamison.